DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 1/25/2022.
Claims, 1, 4, 11, 16, 18, have been amended.
Claims 1-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Independent claims 1, 11, and 18 recite similar subject matter directed towards the following: 
“computing, for the customer, a score value for each customer-experience factor in the subset of customer-experience factors;
computing, for the customer, a weight value for each customer-experience factor in the subset of customer-experience factors;
computing, for the customer, a customer sector experience score for the sector using the computed score values and the computed weight values; and
computing, for the sector, a traffic weight based on an amount of traffic routed through the sector; and
computing, for the customer, an overall customer network experience score using (1) the computed customer sector experience scores for each sector in the set of sectors, and (2) the computed traffic weight for each sector in the set of sectors. 
based on the overall customer network experience score, identifying personalized products or services for the customer, and performing capacity planning or performing churn analysis.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within either the group Mental Processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion) or Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
That is, nothing precludes these steps from being performed in the mind, thus failing into Mental Processes. Furthermore, the computation steps themselves even if implemented on a computer, as currently drafted, are nothing more than a business decision and not technical in nature when claimed at this high-level of abstraction and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, although the claims do mention “a computer implemented method”, the mere nominal recitation of a generic computer does not take the claim limitation out of either of the enumerated grouping. Thus, the claims recite an abstract idea. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising to customers of a telecom business) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “selecting a subset of customer-experience factors from a set of customer experience factors, wherein each customer-experience factor is related to customer experience, customer behavior, or customer description, wherein the subset of customer-experience factors are selected based on an importance rating associated with each customer-experience factor in the set of customer-experience factors; wherein the set of customer-experience factors include: customer Reference Signal Received (RSRP) or customer Reference Signal Received Quality (RSRQ) measurements obtained from cellular base stations in a wireless telecommunications network, etc…; wherein computing the score value for each customer-experience factor in the subset of customer experience factors includes: employing an RSRP scoring table having at least four different dB thresholds within a range of dB values or, an RSRQ scoring table having at least four different dB thresholds within a range of dB values; …wherein computing the weight values includes employing principal component analysis; …wherein at least one of the identified personalized products or services for the customer includes a fixed wireless service.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “selecting” based on importance. Nor has applicant invented the factors RSRP, RSRQ, etc… (which are industry standards), nor did applicant invent the statistical technique of PCA, nor, at this high-level of generality, any particular application to computing weight values nor do the claims stipulate any particular relationship between his scores and the various RSRP scoring table and RSRQ scoring table – instead these tables appear to be business decisions and not technical in nature; note the thresholds are arbitrary when recited at this high level of generality. Therefore, these later features are either part of the abstract idea or merely serve to generally to gather the data upon which the abstract idea operates and as such are extra-solution activity to the already identified abstract idea and do not serve to integrate the abstract idea into a practical application thereof nor are they significantly more.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 recites the following: “wherein the set of customer-experience factors comprises: customer reference signal received power (RSRP), RSRQ, customer network measurement…etc….” However, these metrics are not the invention of the applicant but instead are standard metrics in the telecomm industry before the effective filing date of the claimed invention. As such, these appear to be descriptions of the gathered data upon which the abstract idea operates but such descriptions are not significantly more than the abstract idea.
 As another example, dependent claims 3 recites the following: “The method of claim 1 further comprising: identifying at least one product or service to offer to the customer, or at least one advertisement to provide to the customer, based on the computed overall customer network experience score for the customer.” However, this is part of the abstract idea or an additional abstract idea; i.e. this appears to be nothing more than targeted advertising where the targeted audience is those customers with a specific score. However, this is not a technical solution to a technical problem but instead is a business decision and there is not technical means for determining which advertisement, etc… to identify. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-20 are rejected under 35 U.S.C. 103 as obvious over Meier-Hellster et al. (U.S. 2021/001469 A1; hereinafter, "MH") in view of Cuevas Ramirez (U.S. 2020/0107255 A1; hereinafter, "Cuevas"), in view of Wu et al. (U.S. 2016/0125456 A1; hereinafter, "Wu") further in view of Maga et al. (U.S. 2007/0156673 A1; hereinafter, "Maga").

Claims 1, 11, 18: (Currently amended)
Pertaining to claims 1, 11, 18 as exemplified in the steps of claim 1, Meier-Hellstern (MH) teaches the following:
A computer-implemented method for computing overall customer network experience scores for customers having an account with a wireless telecommunications service provider, the method comprising: 
selecting a subset of customer-experience factors from a set of customer- experience factors, wherein each customer-experience factor is related to customer experience, customer behavior, or customer description (MH, see at least [0037]-[0048] e.g. “…Performance KPIs include factors related to providing communication service, measuring service factors such as quality and reliability, etc… Example KPis include network throughput, accessibility, retainability and a competitive quality score. These are intended to be exemplary KPis and not exhaustive. Any suitable KPI or other performance metric or indicator that may be of interest to the user or to an owner or operator of a communication network may be specified…” and per [0197] the communication device uses sensing techniques such as “…received signal strength indicator (RSSI), etc…”; Examiner notes that RSSI is a measurement of quality of network throughput.), 
wherein the set of customer-experience factors include: customer Reference Signal Received (RSRP) or customer Reference Signal Received Quality (RSRQ) measurements obtained from cellular base stations in a wireless telecommunications network (MH, see at least [0197] e.g. “utilizing a received signal strength indicator (RSSI) [RSRQ]…”) data speed session measurements for customers  (MH, see at least [0037] e.g. “KPIs 204 can include objective or subjective measurements of performance such as a data transmission speed test…” and per at least [0197] e.g. “signal time of arrival (TOA) or time of flight(TOF) measurements”);, and network sector capacity customers per threshold frequency (MH, see again at least [0037]-[0048] e.g. “Any suitable KPI or other performance metric or indicator that may be of interest to the user or to an owner or operator of a communication network may be specified” at see at least Fig. 2B, and related disclosure regarding “Capacity / KPI Calculator”; where, per at least [0024] a KPI is e.g. “mm-wave communication” [a threshold frequency]; i.e. “The respective communication networks employ respective communication technologies such as cellular radio communication [a threshold frequency], WiFi communication [a threshold frequency], mm-Wave communication [a threshold frequency], satellite communication, broadband,…”; therefore the Examiner understands that the frequencies associated with each of these communication technologies are “performance metric or indicator that may be of interest to the user or to an 
wherein the subset of customer-experience factors are selected based on an importance rating associated with each customer-experience factor in the set of customer-experience factors (MH, see at least [0078] and [0129] teaching e.g.: KPIs [customer experience factors] are optimized [selected] based on financial constraints [importance rating]);
For each service sector 12 in a set of sectors serviced by the wireless telecommunications service provider where a customer has been present: 
computing, for the customer, a score value for each customer-experience factor in the subset of customer-experience factors (MH, see at least [0073]-[0103], e.g.: sc(c,m) is a composite score for the customer of cell site c in month m; as it is a composite score it therefore represents each customer-experience factor for the cell site), […]
computing, for the customer, a weight value for each customer-experience factor in the subset of customer-experience factors (MH, see at least [0073]-[0103], e.g.: “a(i, c)” where “…a(i,c) is the fraction of usage for customer “i” at cell site “c”…”; a(i,c) is the usage weight for customer “i” when calculating the probability of churn score for customer “i”. The fraction of customer’s usage is a weight for the customer’s experience with cell site “c” compared to all customers of cell site “c”.); 
[…]
computing, for the customer, a customer sector experience score for the sector using the computed score values and the computed weight values wherein computing the customer sector experience score for the sector includes multiplying each score value by each weight value for each customer in the sector to produce  a product, and then adding all resulting products for the customers in the sector (MH, see at least [0073]-[0103], e.g.: “…(i, si(i, m)) is the probability of churn for customer “i” in month “m” based on its usage weighted average composite network quality score si(i, m) in this month...”; this is for cell site “c” [i.e. for the sector]
 
    PNG
    media_image1.png
    172
    675
    media_image1.png
    Greyscale
); and 
computing, for the sector, a traffic weight based on an amount of traffic routed through the sector (MH, see at least [0073]-[0103] e.g. “v(i,m)”; which is the value of customer “i” in month “m”. Examiner notes that the difference between the limitation and the prior art is only that MH does not explicitly state computing traffic weight for the sector but instead computes a value weight (i.e. “v(i,m)”) for cell site/sector “c” for each customer “i”; However, the Examiner notes that because it is within the level of one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that value may be computed as = traffic volume * billing (i.e. value) / unit traffic volume for each customer “i” at the respective cell site/sector “c”, it is apparent that value may be based on traffic volume and therefore computing such would be obvoius because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
computing, for the customer, an overall customer network experience score using (1) the computed customer sector experience scores for each sector in the set of sectors, and (2) the computed traffic weight for each sector in the set of sectors (MH, see at least [0038] where churn or chum rate, may refer to the proportion of contractual customers or subscribers who leave a supplier during a given time period, and see at least [0073]-[0103], e.g.: Rchurn(c, m) is the overall revenue loss due to churn for cell c in month m due to experience of all overall customer network experience score reads on MH’s Rchurn(c, m, i) [i.e. for the customer “i”] which is Rchurn before summation over all customers “i” from 1 to “I”.  Rchurn (c,m) is calculated as follows:

    PNG
    media_image2.png
    115
    635
    media_image2.png
    Greyscale

);
[…]
and performing capacity planning or performing churn analysis (MH, again see at least [0038] where churn or chum rate, may refer to the proportion of contractual customers or subscribers who leave a supplier during a given time period, and see at least [0073]-[0103], e.g.: Rchurn(c, m) is the overall revenue loss due to churn for cell c in month m due to experience of all customers of cell c…”).
Although MH teaches the above limitations regarding computation of a score value for each customer-experience factor, and teaches RSRQ [RSSI], RSRP, etc… he may not explicitly teach the following nuance. However, regarding this feature, MH in view of Cuevas teaches the following: 
wherein computing the score value for each customer-experience factor in the subset of customer experience factors includes: employing an RSRP scoring table having at least four different dB thresholds within a range of dB values or, an RSRQ scoring table having at least four different dB thresholds within a range of dB values, (Cuevas, see at least [0091]-[0095] teaching e.g.: “…a quality score is derived for each of the detected networks. This quality score is derived using a respective conversion table suitable for each radio access network technology. Example signal strength to quality conversion table for LTE networks, HSPA networks and Wi-Fi networks are shown below.

    PNG
    media_image3.png
    170
    699
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    73
    666
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    158
    651
    media_image5.png
    Greyscale

)
and employing a capacity scoring table having at least four different thresholds within a range of number of users per predetermined MHz frequency value (Cuevas, see at least [0080]-[0095], e.g.: determine whether the current number of VoWiFi sessions established via the hub is higher than a threshold. For example, the network operator policy defines a threshold number of three active VoWiFi sessions. And see table below.

    PNG
    media_image6.png
    147
    440
    media_image6.png
    Greyscale
 )
Therefore, the Examiner understands that the limitation in question is merely applying known telecom network scoring techniques of Cuevas which are applicable to a known base device/method of MH (who is already directed towards computing a score value for customer-experience factors for telecom networks) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Cuevas to the device/method of MH because MH and Cuevas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

wherein computing the weight values includes employing principal component analysis or correlation for the customer experience factors (Wu, see at least [0083]-[0084] e.g.: “…PCA may be applied to identify an ordering of the most significant features…”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known statistical technique of Wu (PCA to to identify an ordering of the most significant features) which is applicable to a known base device/method of MH (who already teaches that statistical analysis may be called upon to bridge a gap created with input/collection of data from different data sources) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wu to the device/method of MH because MH and Wu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Meier-Hellster (MH) teaches the above limitations upon which this following feature depends including calculation of “R-churn” and teaches, e.g. per at least [0110]: “…Revenue loss due to churn for each site as a function of network quality score…”, MH may not explicitly teach identifying offers, services, or advertisements to provide to customers based on such computed Rchurn(c, m, i) [overall customer network experience score] which is the overall revenue loss due to churn for cell site/sector “c” in month “m” due to experience of customers of cell “c”. However, MH in view of Maga teaches the following:
Based on the overall customer network experience score, identifying personalized products or services for the customer (Maga, see at least [0009] teaching e.g.: “…customers 
wherein at last one of the identified personalized products or services for the customer includes a fixed wireless service (Maga, see at least Fig. 5, [0009], and [0062] e.g. wireless traffic; and per [0030]-[0036], e.g.:  “…the enterprise is a telecommunications service provider… an embodiment of the invention may be implemented to predict and manage churn within a telecommunications service provider's customer base… Customers may have different service plans, different billing arrangements (pre-paid/post paid, etc.), or other service options…”; therefore, whether explicitly stated or not, because fixed wireless is readily known to a person of ordinary skill to be a service offered by telecommunication service providers and because Maga at least alludes to such by noting that customers may have pre or post paid service plans and such service includes “wireless traffic”, the examiner finds that it would have been obvious that Maga’s customers having a high propensity to churn, for such fixed wireless service, may be the customers contacted, per [0009], as part of a customer retention or churn management program and offered incentives not to drop that particular service or service plan.  For example, potential churners may be offered special pricing terms, extra services, or other incentives to dissuade them from dropping a fixed wireless service because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Maga which are applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maga to the device/method of MH because MH and Maga are analogous art in the same field of endeavor (at least G06Q30/02) and because according 

Claims 2, 13:
MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend. Furthermore, MH teaches the following:
… wherein the set of customer-experience factors comprises: customer Reference Signal Received Power (RSRP), customer Reference Signal Received Quality (RSRQ), customer network measurement, network sector capacity users per threshold frequency, customer history with the telecommunications service provider, customer demographics, customer usage profile, customer credit score, partnership usage, types of handsets, customer payment history, call drop rate, access failures, leakage, geographic locations of sectors in the set of sectors, number of sectors used, number of cell sites used, customer service records associated with the customer, or any combination thereof (MH, see at least [0037]-[0048] e.g. “…Performance KPIs include factors related to providing communication service, measuring service factors such as quality and reliability, etc… Example KPis include network throughput, accessibility, retainability and a competitive quality score. These are intended to be exemplary KPis and not exhaustive. Any suitable KPI or other performance metric or indicator that may be of interest to the user or to an owner or operator of a communication network may be specified…” and per [0197] the communication device uses sensing techniques such as “…received signal strength indicator (RSSI) [RSSI], etc…”; and see also at least [0202], e.g.: “…information regarding use of services can be generated including services being accessed [history with telecommunications service provider], media consumption history, user preferences, and so forth….”).

Claims 3, 14:
Although MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend and MH teaches, e.g. per at least [0110]: “…Revenue loss due to churn for each site as a function of network overall customer network experience score] which is the overall revenue loss due to churn for cell site/sector “c” in month “m” due to experience of customers of cell “c”. However, MH in view of Maga teaches the following:
The method of claim 1 further comprising: identifying at least one product or service to offer to the customer, or at least one advertisement to provide to the customer, based on the computed overall customer network experience score for the customer (Maga, see at least [0009] teaching e.g.: “…customers having a high propensity to churn may be contacted as part of a customer retention or churn management program and offered incentives not to drop a particular service or service plan.  For example, potential churners may be offered special pricing terms, extra services, or other incentives to dissuade them from dropping a service. …”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Maga which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maga to the device/method of MH because MH and Maga are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 16: (Currently amended)
Although Meier-Hellster (MH) teaches the limitations upon which these claims depend and teaches, e.g. per at least [0110]: “…Revenue loss due to churn for each site as a function of network quality score…”, MH may not explicitly teach identifying offers, services, or advertisements to provide to customers based on MH’s computed “Rchurn(c, m)” [overall customer network experience score] which is the overall revenue loss due to churn for cell site/sector “c” in month “m” due to experience of customers of cell “c”. However, MH in view of Maga teaches the following:
… wherein at least one of the identified personalized products or services for the customer includes one or more of the following: home security, type of telecommunications service, gaming, video, partnerships with third-party vendors, or any combination thereof (Maga, see at least [0009] teaching e.g.: “…customers having a high propensity to churn may be contacted as part of a customer retention or churn management program and offered incentives not to drop a particular service or service plan.  For example, potential churners may be offered special pricing terms, extra services [type of telecom services], or other incentives to dissuade them from dropping a service. …”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Maga which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maga to the device/method of MH because MH and Maga are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.  

Claims 5: (currently amended)
MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend. Furthermore, MH teaches the following:
The method of claim 1 further comprising: identifying at least one action to be performed at a selected sector in the set of sectors based on the computed overall customer network experience score of customers associated with the selected sector (MH, see at least [0073]-[0103] especially [0074], i.e. network investment decisions [actions] are to be performed on a cell site/sector “c” based on network performance and quality metrics, such as “churn”, for cell site “c”, [computed overall network experience score of customers associated with the selected sector]; see also at least [0203]).

Claim 8:
Although MH/Cuevas/Wu/Maga teaches the above limitations, and as shown e.g. per at least MH [0069] teaches: “These forecasts produced by the traffic forecast module 266 can be provided as inputs to the 
The method of claim 1, wherein the weight value for each customer- experience factor is computed using principal component analysis (Wu, see at least [0083]-[0084] e.g.: “…PCA may be applied to identify an ordering of the most significant features…”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known statistical technique of Wu (PCA to to identify an ordering of the most significant features) which is applicable to a known base device/method of MH (who already teaches that statistical analysis may be called upon to bridge a gap created with input/collection of data from different data sources) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wu to the device/method of MH because MH and Wu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 9, 19:
MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend. Furthermore, MH teaches the following:
…ranking at least a subset of sectors in the set of sectors based on the computed customer sector experience score of the sectors (MH, see at least [0202]-[0203] teaching e.g.: “…the classifier can be employed to determine a ranking or priority of each cell site [sector] of the acquired network. …Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determine or infer an action that a user desires to be automatically performed. … classifiers [are] explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing UE behavior, operator computed customer sector experience score of the sectors], e.g. via training the classifiers on such, because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation to be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 12:
MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend. Furthermore, MH teaches the following:
The method of claim 11, wherein a first sector subset of the at least two sector subsets or a second sector subset of the at least two sector subsets corresponds to: a home location of the user, a work location of the user, a mobility location of the user, or a global location of the user, and wherein the first sector subset is different from the second sector subset (MH, see at least [0073]-[0103] e.g.: “…c is the cell site index from 1 to C… a(i,c) is the fraction of usage for customer “i” at cell site “c”…”; it is within the level of skill of one of ordinary skill in the art before the effective filing date to recognize a cell site c may correspond to a customer’s .

Claim 15:
Although MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend and MH teaches calculation of “Rchurn” and teaches, e.g. per at least [0110]: “…Revenue loss due to churn for each site as a function of network quality score…”, MH may not explicitly teach identifying offers, services, or advertisements to provide to customers based on such computed Rchurn(c, m, i) [overall customer network experience score] which is the overall revenue loss due to churn for cell site/sector “c” in month “m” due to experience of customers of cell “c”. However, MH in view of Maga teaches the following:
The method of claim 11 further comprising: identifying at least one product or service to offer to the user, or at least one advertisement to provide to the user based on a comparison of the computed overall user sector subset experience scores for the at least two sector subsets. (Maga, see at least [0009] teaching e.g.: “…customers having a high propensity to churn may be contacted as part of a customer retention or churn management program and offered incentives not to drop a particular service or service plan.  For example, potential churners may be offered special pricing terms, extra services, or other incentives to dissuade them from dropping a service. …”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Maga which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maga to the device/method of MH because MH and Maga are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 17:
MH/Cuevas/Wu/Maga teaches the limitations upon which these claims depend. Furthermore, MH teaches the following:
The method of claim 11 further comprising: ranking the sector subsets of the at least two sector subsets based on the overall user sector subset experience scores for the at least two sector subsets (MH, see at least [0202]-[0203] teaching e.g.: “…the classifier can be employed to determine a ranking or priority of each cell site [sector] of the acquired network. …Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determine or infer an action that a user desires to be automatically performed. … classifiers [are] explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing UE behavior, operator preferences, historical information, receiving extrinsic information). …Thus, the classifier(s) can be used to automatically learn and perform a number of functions, including but not limited to determining according to predetermined criteria which of the acquired cell sites [sectors] will benefit a maximum number of subscribers and/or which of the acquired cell sites will add minimum value to the existing communication network coverage, etc...:; as MH’s “Rchurn” is “historical information”, and therefore something the classifier(s) may be trained upon, and/or is also a measure of a site adding minimum value to a communication network, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, via simple substitution, to have based MH’s “ranking or priority of each cell site [sector] of the acquired network” upon this history of “Rchurn” for each cell site “c” for each customer “i” [computed customer sector experience score of the sectors], e.g. via training the classifiers on such, because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation to be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 10, 20:
Although Meier-Hellster (MH) teaches the limitations upon which these claims depend including a score value for each customer-experience factor in the subset of customer-experience factors which is used in calculation of Rchurn for cell site/sector “c” (e.g. MH, see at least [0073]-[0103], e.g.: sc(c,m) is a composite score for the customer of cell site c in month m; as it is a composite score it therefore represents each customer-experience factor for the cell site, and this is used to compute Rchurn(c,m,i)), MH may not explicitly teach the below nuance regarding such computation of this composite score. However, MH in view of Maga teaches the following:
… wherein the score value for a customer-experience factor is determined by: receiving a range of values for the customer-experience factor dividing the range of values for the customer-experience factor into at least two subsets of values; and computing the score value for the customer-experience factor by comparing a value of the customer-experience factor when the customer is present in a sector with the at least two subsets of values for the customer-experience factor (Maga, see at least [0039]-[0040] including Table 1 and [0062] e.g.: “…For example multi-dimensional clusters may compare the number of churned customers among customers classified according to a specific behavioral characteristic and a specific value characteristic. The data mining tool identifies which clusters are significant, and the clusters may be compared against any of the variables in the data set so that the data mining tool provides a complete multi-dimensional view of the customer population. By analyzing churn among a wide range of customer groupings based on both behavior and value characteristics it is possible to develop a more detailed strategy for addressing churn. For example, the clustering analysis may provide deeper insights into customer loyalty drivers among specific elements within its customer population. Armed with such knowledge, the enterprise may improve both acquisition and retention efforts by tailoring its offerings, or retention efforts, to meet the specific needs and concerns of diverse groups within the general customer population…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Maga which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maga to the device/method of MH because MH and Maga are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 


Claims 6, 7 are rejected under 35 U.S.C. 103 as obvious over MH, Cuevas, WU, MAGA, in view of Farnes et al. (U.S. 2003/017197 A1; hereinafter, "Farnes").

Claim 6:
Although MH/Cuevas/Wu/Maga teaches the limitations upon which this claim depends, MH may not explicitly teach the nuance as recited below. However, regarding this feature, MH in view of Farnes teaches the following:
The method of claim 1, wherein the importance rating associated with each customer-experience factor in the set of customer-experience factors is predetermined (Farnes, see at least [0050] teaching e.g.: “the second section requires the survey participants to relatively rank each customer experience management capability in terms of importance to the organization's success.”; the rank [rating] provided by the customer is determined for the organization by the participant).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Farnes which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Farnes to the device/method of MH because MH and Farnes are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7:

The method of claim 1, wherein the importance rating associated with each customer-experience factor in the set of customer-experience factors is determined based on feedback received from a set of customers  (Farnes, see at least [0050] teaching e.g.: “the second section requires the survey participants to relatively rank each customer experience management capability in terms of importance to the organization's success.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Farnes which is applicable to a known base device/method of MH to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Farnes to the device/method of MH because MH and Farnes are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Response to Arguments
Applicant amended claims 1, 4, 11, 16, 18 on 1/25/2022. Applicant's arguments (hereinafter “Remarks”) also filed 1/25/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101, and 103 rejections with MH in view of Cuevas, Wu and Maga.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0010]: “…While the rest of this discussion uses the term sector, one of skill in the art would understand that the same discussion can apply to cell sites or other similar entities…”
        2 Examiner’s note: It is well-understood in the field of telecommunications that a common geometry for cellular antenna placement is to locate a cell site (e.g. a cell tower; i.e. site where antenna are located) at the intersection of three adjacent cells (also called a sectors), with three antennas at 120° angles each covering one cell/sector. Due to the sectorized arrangement of antennas on a tower, it is possible to vary the strength and angle for each sector depending on the coverage from other towers in the area.